DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Comments
The applicant’s arguments filed 10/25/2021 regarding “receiving, by a wireless device, configuration parameters indicating: at least one first uplink control channel resource, of a first cell, for beam failure recovery (BFR) of a second cell; … determining that an active uplink bandwidth part (BWP) of the first cell is not configured with the at least one first uplink control channel resource for BFR of the second cell”, specifically “BFR of the second cell” are agreeable. As the applicant’s arguments states, the underlined BFRs could be interpreted as the same BFR or different BFRs. The examiner points out these two different interpretations can cause indefiniteness so that adding either a definite article or indefinite articles may resolve such indefiniteness. The applicant rejects the examiner’s proposal to add such articles. 
Under further considerations, it is not necessary to add such articles to specify whether the BFRs are the same or different because the BFRs are associated with the recited “at least one first uplink control channel resource” so that the BFRs may be recognized as the same BFRs. 

Reasons for Allowance
Claims 1-20 are allowed.

Regarding claim 1, the claimed invention determining resources for beam failure recovery (BFR) of a second cell. The claimed invention receives configuration parameters by a wireless device in order to indicate a first uplink control channel resource of a first cell for the BFR of a second cell and a second uplink control channel resource for requesting an uplink shared channel resource, determines if an active uplink bandwidth part (BWP) of the first cell is not configured with the first uplink control channel resource for the BFR of the second cell after detecting a beam failure of the second cell, and determines if the active uplink BWP of the first cell is configured with the second uplink control channel resource. Then, the claimed invention transmits an uplink signal for the BFR through the second uplink channel resource.
The claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method comprising: 
receiving, by a wireless device, configuration parameters indicating: at least one first uplink control channel resource, of a first cell, for beam failure recovery (BFR) of a second cell; and at least one second uplink control channel resource for requesting at least one uplink shared channel resource; 
detecting a beam failure of the second cell; 
determining that an active uplink bandwidth part (BWP) of the first cell is not configured with the at least one first uplink control channel resource for BFR of the second cell; 
determining that the active uplink BWP of the first cell is configured with the at least one second uplink control channel resource; and 
sending, via the at least one second uplink control channel resource, an uplink signal for BFR.

Regarding claims 8 and 15, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-7, 9-14 and 16-20, these claims depend from claims 1, 8 and 15, respectively and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.